679 So. 2d 1273 (1996)
George Risdon McDONALD, Appellant,
v.
STATE of Florida, Appellee.
No. 96-21.
District Court of Appeal of Florida, First District.
September 20, 1996.
George Risdon McDonald, Wewahitchka, Pro Se.
Robert A. Butterworth, Attorney General, and Sonya Roebuck Horbelt, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges a sentence imposed after the court ordered resentencing pursuant to Florida Rule of Criminal Procedure 3.800(a). The appellant had the right to be represented by counsel at this resentencing. Chestnut v. State, 578 So. 2d 27 (Fla. 5th DCA 1991); see also State v. Scott, 439 So. 2d 219 (Fla.1983). Because the court did not comply with the appellant's request to be represented by counsel, the challenged sentence is vacated and the case is remanded for resentencing.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.